DETAILED ACTION
This is the first Office Action on the merits based on the 17/005,249 application filed on 02/28/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18, as originally filed, are currently pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claim limitation “tilting mechanism” present in claims 7-8 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “mechanism” for performing the claimed function;
b) The term “tilting mechanism” is modified by the functional language “to pivot the post forwardly to simulate a descending riding position or pivot the post rearwardly to simulate a climbing riding position”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “tilting mechanism” present in claim 5, this limitation is taken to describe a motor driven post 152 that extends or retracts to pivot the post 102 about the pivot pin 140. (Paragraph [0054])

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badarneh (US Patent No. 7,963,889).

    PNG
    media_image1.png
    814
    681
    media_image1.png
    Greyscale

Regarding claim 1, Badarneh discloses an adjustable indoor bicycle device (Indoor exercise cycle apparatus as seen in Figure 16a-b) comprising: an adjustable height vertical post (Frame part 181’; Figure 16b; i.e., frame part is adjustable vertically by the inclination adjustment of the means 193 and hydraulic 194 allowing for different heights of the post) comprising a lower end (i.e., bottom end near the drive means 193)  and an upper end (i.e., top end near the axis 179); a top tube (Frame 180; Figure 16a-b) extending forwardly from the upper end of the adjustable height vertical post (i.e., the frame tube 180 extends forwardly from the post 181’), the top tube comprising a forward end (i.e., the end close the handlebar assembly 183) and a rearward end (i.e., the end close to the seat assembly 185); a seat assembly (Seat 185 and the adjustable rail underneath it; Figure 16a) coupled with the rearward end of the top tube (i.e., the seat assembly 185 is connected to the rearward end of the bike close to the post 181’) to adjustably extend the seat assembly forwardly or rearwardly relative to the rearward end of the top tube (i.e., the seat 185 is capable of moving forwardly/rearwardly based of the rail adjustable mechanism below the seat seen in Figure 16a ), the seat assembly supporting a seat (Top seat 185 ; Figure 16a); and a handlebar assembly (Handlebars 184 and the adjustable rail underneath it; Figure 16a) coupled with the forward end of the top tube (i.e., coupled to the front end of the tube 180) to adjustably extend the handlebar assembly forwardly or rearwardly relative to the forward end of the top tube (i.e., the handlebars 184 is capable of moving forwardly/rearwardly based of the rail adjustable mechanism below the handlebars seen in Figure 16a), the handlebar assembly supporting a handlebar (Handlebars 184; Figure 16a).  

Regarding claim 7, Badarneh discloses the vertical post 181’ is pivotally supported (i.e., supported by means 193 and hydraulic 194) and further comprising a tilting mechanism (Means 193; Figure 16b) operably coupled with the 80769239.22U.S. Application No. 17/005,249Attorney Docket No.: 074414-666741Response to Non-Final Office Action mailed October 29, 2021vertical post, the titling mechanism to pivot the post forwardly to simulate a descending riding position or pivot the post rearwardly to simulate a climbing riding position (i.e., the tilting mechanism can move the post to move in different inclinations for riding downwards or a climbing position; See Figures 24a or 24b of Badarneh)  

Regarding claim 8, Badarneh discloses to receive a climbing or descending adjustment setting and cause the tilting mechanism to pivot the post rearwardly or forwardly responsive thereto (i.e., the bike is capable of being tilited forwardly or rearwardly using the means 193 and the hydraulic mechanism 194; See Figures 24a or 24b)  


    PNG
    media_image2.png
    797
    764
    media_image2.png
    Greyscale

Regarding claim 9, Badarneh discloses the seat assembly is coupled with a telescoping rearward adjustable arm (i.e., the adjustable arm seen annotated above in Figure 16a) extending from the rearward end of the top tube (i.e., the arm is extending from the rearward end of the tube 180).  

Regarding claim 10, Badarneh discloses a distance from the seat assembly to the rearward end of the top tube, a distance from the handlebar assembly to the forward end of the top tube (i.e., the seat 185/ rearward end and handle bars 184/forward end distances are adjustable up/down due to the telescoping structures underneath them), and a length of the adjustable height vertical post are adjustable (i.e., a length between the ground floor and the top end of the vertical post is adjustable due to the tilting mechanism) .  

Regarding claim 11, Badarneh discloses adjustable indoor bicycle device (Indoor exercise cycle apparatus as seen in Figure 16a-b) comprising: a vertically oriented adjustable length post (Frame part 181’; Figure 16b; i.e., frame part is adjustable vertically by the inclination adjustment of the means 193 and hydraulic 194 allowing for different heights of the post); and an adjustable length top tube (Frame 180; Figure 16a-b; the tube of frame 180 is adjustable in length on the axle 182 as it can be removed as seen in Figure 17) extending forwardly from the vertically oriented adjustable length post (i.e., the frame tube 180 extends forwardly from the post 181’), the adjustable length top tube comprising: a seat assembly (Seat 185 and the adjustable rail underneath it; Figure 16a) support adjustably coupled within a rearward end of the adjustable length top tube (i.e., the seat assembly 185 is connected to the rearward end of the bike close to the post 181’) to adjust the seat assembly support forwardly or rearwardly relative to the adjustable length top tube (i.e., the seat 185 is capable of moving forwardly/rearwardly based of the adjustable mechanism below the seat seen in Figure 16a ); and a handlebar assembly (Handlebars 184 and the adjustable rail underneath it; Figure 16a) support adjustably coupled within a forward end of the adjustable length top tube (i.e., coupled to the front end of the tube 180 through bar 183) to adjust the handlebar assembly support forwardly or rearwardly relative to the adjustable length top tube (i.e., the handlebars 184 is capable of moving forwardly/rearwardly based of the adjustable mechanism below the handlebars seen in Figure 16a).  

Regarding claim 12, Badarneh discloses a telescoping seat post (Post under seat 185; Figure 16a) extending from the seat assembly support and supporting a seat (Seat 185; Figure 16a; i.e., the seat is supported by the post under it); and a telescoping handlebar post (Bar 183 and post above it; Figure 16a) extending from the handlebar assembly support to support a handlebar (184; Figure 16a).  

Regarding claim 13, Badarneh discloses the vertically oriented adjustable length post comprises a lower end coupled to a foot (Lower frame 181; Figure 16a-b; i.e., the lower frame forms a foot that holds the device on the ground surface) that engages a surface, the vertically oriented adjustable length post extending from the foot at an angle with the surface (i.e., the post 181’ extends from the foot 181).  

Regarding claim 14, Badarneh discloses the vertically oriented adjustable length post is pivotally coupled with the foot (i.e., the post 181’ is pivotable coupled to the frame 181 by the means 193).  

Regarding claim 15, Badarneh discloses a linear actuator (Hydraulic 194; Figure 16b) coupled with the vertically oriented adjustable length post to adjust the angle of the vertically oriented adjustable length post relative to the surface (i.e., the hydraulic 194 helps with the adjustment of the angle of the post 181’ relative to the ground surface). 
 
Regarding claim 16, Badarneh discloses an adjustable frame with seven degrees of dimensional adjustment.  (i.e. Badarneh discloses the adjustment of the handle bars and seat can allow almost for an infinitesimal increments of adjustment and the means 193 allows for different tilts )

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Badarneh (US Patent No. 7,963,889) in view of Bermudez (US Patent No. 6,253,638).

Regarding claim 2, Badarneh discloses a crank arm (Crank 187; Figure 16a) connecting a pedal (Pedal at one end of crank 187; Figure 16a) to a first end of a crank axle (Center crank arm of crank 187; Figure 16a).
Badarneh does not disclose the pedal threadably connected to the crank arm in one of a plurality of threaded pedal holes disposed in an arcuate arrangement along an end of the crank arm, wherein engagement of the pedal with the one of a plurality of threaded pedal holes defines a crank length of the drive mechanism.  

    PNG
    media_image3.png
    562
    423
    media_image3.png
    Greyscale

Bermudez teaches an analogous drive system (See Figure 8 above) the crank arm comprising a plurality of threaded pedal holes disposed in an arcuate arrangement along an end of the crank arm (See annotated Figure 8 above; The threaded holes are arranged in an arc and allow for the pedal 10 to be attached and detached top whichever hole desired; Col. 1 Lines 25-28 “The illustrated pedal advantageously comprises a threaded axle 35 which is disposed along axis P--P. As illustrated, a plurality of threaded holes designated 42, 44 and 46 are provided for the quick, secure and selective attachment of pedal 30 to the crank.”), wherein engagement of the pedal with the one of a plurality of threaded pedal holes defines a crank length of the drive mechanism (See annotated Figure 8 above; Each of the holes define a crank length of the drive mechanism from the shaft to each of the plurality of holes).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crank arm of Badarneh to be substituted for the curved crank arm with multiple apertures of Bermudez in order to attach pedals at different lengths and positions from the crank shaft to allow for more comfortable pedaling arrangements for multiple different sized users that can utilize the bicycle system for exercise.


Regarding claim 17, Badarneh discloses a crank arm (Crank 187; Figure 16a) connecting a pedal (Pedal at one end of crank 187; Figure 16a) to a first end of a crank axle (Center crank arm of crank 187; Figure 16a).
Badarneh does not disclose the pedal threadably connected to the crank arm in one of a plurality of threaded pedal holes disposed in an arcuate arrangement along an end of the crank arm, wherein engagement of the pedal with the one of a plurality of threaded pedal holes defines a crank length of the drive mechanism.  

    PNG
    media_image3.png
    562
    423
    media_image3.png
    Greyscale

Bermudez teaches an analogous drive system (See Figure 8 above) the crank arm comprising a plurality of threaded pedal holes disposed in an arcuate arrangement along an end of the crank arm (See annotated Figure 8 above; The threaded holes are arranged in an arc and allow for the pedal 10 to be attached and detached top whichever hole desired; Col. 1 Lines 25-28 “The illustrated pedal advantageously comprises a threaded axle 35 which is disposed along axis P--P. As illustrated, a plurality of threaded holes designated 42, 44 and 46 are provided for the quick, secure and selective attachment of pedal 30 to the crank.”), wherein engagement of the pedal with the one of a plurality of threaded pedal holes defines a crank length of the drive mechanism (See annotated Figure 8 above; Each of the holes define a crank length of the drive mechanism from the shaft to each of the plurality of holes).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crank arm of Badarneh to be substituted for the curved crank arm with multiple apertures of Bermudez in order to attach pedals at different lengths and positions from the crank shaft to allow for more comfortable pedaling arrangements for multiple different sized users that can utilize the bicycle system for exercise.

Regarding claim 18, Badarneh in view of Bermudez teaches an adjustable frame with eight degrees of dimensional adjustment. (i.e. Badarneh discloses the adjustment of the handle bars and seat can allow almost for an infinitesimal increments of adjustment and the means 193 allows for different tilts )

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Badarneh (US Patent No. 7,963,889) in view of Bermudez (US Patent No. 6,253,638) in further view of Kenyon (US Patent Publication No. 2011/0077125).

Regarding claim 3, Badarneh in view of Bermudez teaches the seat (Seat 185 with the rail; Figure 16a of Badarneh)
Badarneh in view of Bermudez does not disclose the seat is adjustably coupled to the seat assembly.  
Kenyon teaches an analogous bike comprising the seat (Seat 14; Figure 1) is adjustably coupled to the seat assembly (i.e., the seat 14 is adjustable to a pivot point 26; Para. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rail and seat of Badarneh in view of Bermudez to also be adjustable by a pivot point of Kenyon to optimize position vs. performance of the user utilizing the bike during an exercise.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Badarneh (US Patent No. 7,963,889) in view of Bermudez (US Patent No. 6,253,638) in further view of Kenyon (US Patent Publication No. 2011/0077125) in further view of Rice (US Patent Publication No. 2003/0171190).

Regarding claim 4, Badarneh in view Bermudez in further view of Kenyon discloses the handlebar assembly (Handlebars 184 with the rail below it; Figure 16a of Badarneh).
Badarneh in view Bermudez in further view of Kenyon does not disclose the handlebar is adjustably coupled to the handlebar assembly.
Rice teaches an analogous bike structure comprising the handlebar (Handlebars 10; Figure 4) is adjustably coupled to the handlebar assembly (i.e., handle bar assembly 6 has a hinge that allows for the pivoting of the handlebars)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handlebar assembly of Badarneh in view Bermudez in further view of Kenyon to have the pivot of Rice to allow a full range of motion of the handle bar system for a user. (Para. [0544])

Regarding claim 5, Badarneh in view Bermudez in further view of Kenyon in further view of Rice teaches a length of the top tube is adjustable (i.e., the top tube 180 of Badarneh has a length adjustable from the first end of the top tube to the ground floor based of the tilt of the tilt mechanism) 

Regarding claim 6, Badarneh in view Bermudez in further view of Kenyon in further view of Rice teaches the adjustable indoor bicycle defines seven adjustments to dimensionally configure the indoor bicycle device. (i.e. the adjustment of the handle bars and seat can allow for almost infinitesimal increments of adjustment and the screw 70 also allows for different tilts)

Response to Amendment
The rejections and objections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections, necessitated by the amendment, are presented below

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784